PER CURIAM.
By petition and cross-petition for writ of certiorari we have for review an order of the Florida Industrial Commission dated April 17, 1964.
Petitioner and cross-respondent, hereinafter referred to as claimant, contends the Full Commission erred (1) in remanding the case to the deputy under instructions which would permit a rede-termination of the benefits due the petitioner and (2) in failing to award a reasonable attorneys’ fee for services rendered claimant before the Full Commission.
The order of the Full Commission holds that on April 11, 1961, claimant suffered an exacerbation of his original injury, rather than a new accident, and that the carrier on the risk at the time of the original accident was liable for the payment of all benefits to which claimant is entitled. No redetermination of benefits is required and we construe the order of the Full Commission to so hold.
*448Although the cause before the Full Commission was essentially a controversy between carriers as to the proper distribution of liability, the services of claimant’s attorneys were necessary in defending the order of the deputy against the contentions of the carriers that the award of compensation benefits was not supported by competent substantial evidence. Circumstances considered, the claimant was entitled to a reasonable fee for the services rendered by his attorneys before the Full Commission.
Upon consideration of the petition, cross-petition, record, briefs and argument of counsel, we conclude that except as specified above the order of the Full Commission is correct.
The cause is, therefore, remanded to the Full Commission for the award of such attorneys’ fee as the Commission may find reasonable and in all other respects the order of the Commission is affirmed.
It is so ordered.
DREW, C. J., and THORNAL, O’CON-NELL, CALDWELL and ERVIN, JJ., concur.